805 F.2d 393Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis E. CRAWFORD, Plaintiff-Appellant,v.John DOE, aka (Major Palmer), et al;  John Doe, (unknown)Officer, Defendants-Appellees.
No. 86-6728.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1986.Decided Nov. 14, 1986.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  James R. Miller, Jr., District Judge.  (C/A 86-1345-M)
Curtis E. Crawford, appellant pro se.
D.Md.
AFFIRMED.
Before PHILLIPS, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Curtis E. Crawford, a Maryland inmate, appeals from the district court's dismissal of his 42 U.S.C. Sec. 1983 complaint pursuant to 28 U.S.C. Sec. 1915(d).  Crawford apparently alleged either that correctional officers created false reports to cover up the fact that prisoners in segregation did not receive medical care, or that correctional officers retaliated in some way against Crawford for being "an advocate for prison reform."


2
Crawford's vague and conclusory allegations would not entitle him to relief, even under the most liberal construction.  Boyce v. Alizaduh, 595 F.2d 948 (4th Cir.1979).  He fails to allege any specific conduct which might state a violation of his constitutional rights.


3
Accordingly, we affirm the judgment below.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
AFFIRMED.